DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 
	
Claims 1-2, and 6-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura et al. (US 2019/0013212, hereinafter Matsuura) in view of ISHIDO et al. (US 2017/0005044,hereinafter Ishido).
	With respect to claim 1, Matsuura discloses a method of manufacturing a semiconductor device (para 0001), comprising: preparing a support substrate (preparing support substrate by having layers 12, 13 and 14  of fig. 3g) having a peeling layer (16) formed on a main surface side (top surface); partially forming a wiring layer (22) above the peeling layer on the support substrate; arranging a semiconductor chip (28) on the support substrate so that at least a part of a pad of the semiconductor chip is electrically 
Matsuura does not explicitly disclose cutting a peripheral portion of the support substrate after forming the intermediate laminated body; and mechanically peeling the intermediate laminated body from the support substrate with the peripheral portion cut away, with the peeling layer being as a boundary.
	In an analogous art, Ishido discloses cutting a peripheral portion of the support substrate after forming the intermediate laminated body (fig. 6; cutting along the dotted line A-B); and mechanically peeling the intermediate laminated body from the support substrate with the peripheral portion cut away, with the peeling layer being as a boundary (para 0148).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Matsuura’s method by adding Ishido’s disclosure in order to manufacture a semiconductor device with reduced size and thickness.
With respect to claim 2, Matsuura does not explicitly disclose wherein cutting the peripheral portion of the support substrate comprises: forming a planned splitting line in the peripheral portion of the support substrate; cutting the peeling layer and the encapsulating layer formed on the support substrate, from the main surface side of the support substrate at a position corresponding to the planned splitting line; and splitting the peripheral portion of the support substrate along the planned
splitting line.
In an analogous art, Ishido discloses wherein cutting the peripheral portion of the support substrate comprises: forming a planned splitting line in the peripheral portion of the support substrate (fig. 6); cutting the peeling layer and the encapsulating layer formed on the support substrate (para 0148), from the main surface side of the support substrate at a position corresponding to the planned splitting line; and splitting the peripheral portion of the support substrate along the planned
splitting line (fig. 7; )para 0148; cutting at the dotted line .
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Matsuura’s method by adding Ishido’s disclosure in order to manufacture a semiconductor device with reduced size and thickness.
With respect to claim 6, Matsuura does not explicitly wherein
forming the planned splitting line is performed by forming a score in the main surface of the support substrate before forming the peeling layer.
	In an analogous art, Ishido discloses forming the planned splitting line is performed by forming a score in the main surface of the support substrate before 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Matsuura’s method by adding Ishido’s disclosure in order to protect a semiconductor device during manufacturing process.
With respect to claim 7, Matsuura/Ishido discloses forming the planned splitting line is performed by forming a weakened portion in the support substrate, the weakened portion having a strength lower than that of other portions (it’s obvious to one and ordinary skilled in the art that marking will make the surface weak to make further cutting process easier).
With respect to claim 8, Matsuura discloses wherein the support substrate is a support substrate in which a metal layer (13 of fig. 1), the peeling layer (16), and a thin copper layer (18) are formed on the main surface in this order from the substrate side (these layers are formed in this order on the main surface).
With respect to claim 9, Matsuura/Ishido discloses wherein forming the wiring layer is performed a plurality of times to form a multilayer wiring type wiring layer (merely repeating the same process steps is not critical).
With respect to claim 10, Matsuura discloses  forming a plurality of the intermediate laminated bodies in parallel on the support substrate (it’s obvious to one an ordinary skilled in the art that there will be multiple components formed at the same time in semiconductor manufacturing) ; integrally peeling the plurality of intermediate laminated bodies formed in parallel from the support substrate (Matsuura; Para 0052; if there are multiple components, peeling laminated bodies from each component).

In an analogous art, Ishido discloses cutting and separating the intermediate laminated bodies after the peeling (para 0148).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Matsuura’s method by adding Ishido’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 11, Matsuura discloses a plurality of the semiconductor chips are arranged in the intermediate laminated body (para 0010; there can be multiple chips).
With respect to claim 12, Matsuura discloses a passive component (para 0083; capacitor and resistor) is arranged in the intermediate stacked body, together with the semiconductor chip (para 0083).

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Matsuura / Ishido and further in view of J-Devices (JP 2017/162876, hereinafter J-Devices).
With respect to claim 3, Matsuura/Ishido does not explicitly, wherein forming the planned splitting line is performed by forming a score in a back surface of the support substrate.
In an analogous art, J-Devices discloses wherein forming the planned splitting line is performed by forming a score in a back surface of the support substrate (fig. 2D; splitting line from the back side).

With respect to claim 4, Matsuura/Ishido does not explicitly forming the score is performed after forming the intermediate laminated body on the support substrate.
In an analogous art, J-Devices discloses forming the score is performed after forming the intermediate laminated body on the support substrate (fig. 2C and 2D; the score is performed after forming the intermediate laminated body).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Matsuura/Ishido’s method by adding J-Devices’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 5, Matsuura/Ishido discloses forming a score in a back surface of the support substrate (Ishido; fig. 2D; splitting line from the back side) wherein forming the score is performed before forming the wiring layer on the support substrate (the score is performed on the backside wherein wiring layer is formed on the main surface, it’s obvious to one an ordinary skilled in the art that the score on the back can be performed at different stages of semiconductor manufacturing process).


Response to Arguments
Applicant's arguments filed on 09/14/2019 have been fully considered but they are not persuasive. 


    PNG
    media_image1.png
    302
    767
    media_image1.png
    Greyscale

Examiner respectfully disagrees and submits the following:
The amended limitation does not claim that the encapsulating layer is directly or physically in contact with the main surface of the support substrate. Prior art discloses that encapsulating layer 30 (Matsuura; fig. 3g) is in contact with the top surface of layer 14 (support substrate comprises of layers 12, 13 and 14) via intermediate layers. In addition to that layer 30 is only in contact with the only main/top surface of the layer 14 as required by the amended limitation. 
Therefore, the rejection has been maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MOHAMMAD M CHOUDHRY/               Primary Examiner, Art Unit 2816